DONAHUE, C. J.
This case came into the Circuit Court of Appeals upon a petition to revise and upon an appeal from an order of the bankruptcy court dismissing the petition of the Axle Co. to review an order of the referee approving the trustee’s report of sale including as incident thereto, and as part of the conditions of sale, the settlement and compromise of controversies in reference to debts and other claims due or belonging to the estate of the bankrupt, the Axle Co., from the purchaser and debts against the bankrupt estate claimed to be due and owing to the purchaser.
The Circuit Court of Appeals in dismissing the Appeal and affirming the order of the District Court in dismissing the petition, held:
1. An order dismissing the petition of a bankrupt to review a referee’s order approving the trustee’s report of sale is properly reviewable on petition to revise and not by appeal.
2. Jurisdiction is conferred on a bankruptcy court to approve a compromise made by the trustee of any controversy arising in the administration of the estate by section 27 (Comp. St. see. 9611) of the Bankruptcy Act.
3. It is the duty of the bankruptcy court to enforce the general orders under Section 30 (Comp. St. sec. 9614) of the Bankruptcy Act in regard to procedure and rules of practice; and when purposes of these orders have been enforced, a mere technical objection is unavailable.
4. A written application of trustee under the Bankruptcy Act setting forth subject matter of the controversy taken in connection with report of the sale is sufficient to advise the court as to the trustee’s reason for recommending a compromise, and objection that application was insufficient is untenable.
Order of District Court dismissing petition, affirmed.